                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         SER LAO,
                                   8                                                        Case No. 5:16-cv-00333-EJD
                                                        Plaintiff,
                                   9                                                        PRETRIAL ORDER (BENCH)
                                                 v.
                                  10                                                        Re: Dkt. No. 133
                                         H&M HENNES & MAURITZ, L.P.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On November 26, 2019, the parties appeared before Judge Edward J. Davila for a status

                                  14   conference. Based on the parties’ joint status conference statement and the discussions held at the

                                  15   conference,

                                  16          IT IS HEREBY ORDERED that the trial shall be a bench trial;

                                  17          IT IS FURTHER ORDERED the case schedule is vacated;
                                  18
                                              IT IS FURTHER ORDERED following schedule shall apply to this case:
                                  19
                                         EVENT                                                     DATE
                                  20
                                         Deadline for Defendant to File Its Reply in Support of
                                                                                                   December 2, 2019
                                  21     Its Motion to Decertify Class
                                  22     Hearing on Defendant’s Motion to Decertify Class          December 12, 2019 at 9:00 a.m.

                                  23     Settlement Conference Before Magistrate Judge
                                                                                                   January 10, 2020 at 9:30 a.m.
                                         Cousins
                                  24
                                         Deadline to File Daubert Motion(s)                        January 16, 2020
                                  25     Hearing on Anticipated Daubert Motion(s)                  March 12, 2020 at 9:00 a.m.
                                  26     Motion(s) in Limine                                       April 9, 2020
                                  27     Joint Final Pretrial Conference Statement                 April 16, 2020
                                  28   Case No.: 5:16-cv-00333-EJD
                                       PRETRIAL ORDER (BENCH)
                                                                                        1
                                   1       Proposed Findings of Fact and Conclusions of Law,
                                                                                                     April 16, 2020
                                           and Oppositions to Motion(s) in Limine
                                   2
                                           Final Pretrial Conference                                 11:00 a.m. on May 7, 2020
                                   3
                                           Bench Trial                                               May 22, 26, 27, 29, 2020 at 9:00 a.m.
                                   4
                                                IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                   5
                                       Civil Cases, a copy of which is available from the Clerk of the Court,1 with regard to all pretrial
                                   6
                                       submissions.
                                   7
                                                IT IS SO ORDERED.
                                   8
                                       Dated: November 26, 2019                         __________________________________
                                   9                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   1
                                               A copy of Judge Davila’s standing order is also available on the court’s website at
                                  26   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                       then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                  27   for Civil Cases.”

                                  28   Case No.: 5:16-cv-00333-EJD
                                       PRETRIAL ORDER (BENCH)
                                                                                         2
